DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO2019117485, see US National Stage Entry, US20200303701, for citations) (provided in Applicant's IDS filed on April 21st, 2021) in view of Chen (EP3866233).
Regarding Claim 1, Kim discloses an energy storage module (battery pack-[004]) comprising:
A cover member accommodating a plurality of battery cells in an internal receiving space (frames-F, holding the battery cells-B, Fig. 1, [0055]), each of the battery cells comprising a vent (battery vent-V, [0055]);

A top cover coupled to a top of the top plate (top cover-TV, [0055]) and having an exhaust area corresponding to the duct (Module vents-MV act as exhaust areas, [0055], corresponds to battery vent-V which corresponds to discharge holes-FV), the exhaust area having a plurality of discharge openings (Fig. 1, shows multiple module vents-MV), the top cover comprising a protrusion protruding from a bottom surface of the top cover (Fig. 4, barrier walls-PW act as protrusion from bottom surface of top cover, [0092]), the protrusion extending around a periphery of the exhaust area and around a distal end of the duct (Fig. 5, barrier walls-PW extend around periphery of discharge hole-FV, [0093]).
Kim is silent to the use of an extinguisher sheet between the top cover and the top plate, the extinguisher sheet being configured to emit a fire extinguishing agent at a reference temperature. 
Chen discloses a battery with a fire extinguishing agent that is sealed in an accommodating cavity, where a bottom plate portion is configured to melt when the battery experiences a thermal runaway ([004]), where the bottom plate portion is shaped as a flat sheet like structure (Fig. 3, bottom plate portion-32). Chen further discloses that this accommodating cavity (accommodating cavity-33a, placed in partition wall-3, Fig. 4, Fig. 5, [0030]) is placed between the top cover (upper cover-2, Fig. 1) and the top plate of the battery (top cover plate-12 acts as to plate of battery modules, Fig. 1, [0021]). Chen discloses that the bottom plate melts at a predetermined temperature to allow the fire extinguishing agent to be released (melting point of 200 C to 500 C-[0025]). Chen teaches that this structure helps prevent wasteful use of the fire extinguishing agent, and allow for quick diffusion of the extinguishing agent during a battery’s thermal runaway preventing the diffusion of the thermal runaway ([0014]).

 Regarding Claim 5, Kim in view of Chen discloses the limitations as set forth above. Kim further discloses wherein the inner diameter of the duct decreases along an upward direction away from the battery cell (Fig. 5, duct-FV can be seen to decrease in diameter towards the upward direction).
Regarding Claim 6, Kim in view of Chen discloses the limitations as set forth above. Kim further discloses wherein a portion of the exhaust area of the top cover extends over the duct (Fig. 5, module vent-MV acting as exhaust area extends over the discharge holes-FV which act as the ducts). 
Regarding Claim 7, Kim in view of Chen discloses the limitations as set forth above. Kim further discloses wherein the exhaust are of the top cover has a smaller thickness than another area of the top cover adjacent the exhaust area (Fig. 5, shows that the thickness of the top cover-TC is thinner directly adjacent to the module vent-MV which as acts as exhaust area, then the thickness of the top cover-TC away from the module vent-MV, [0107]).
Regarding Claim 8, Kim in view of Chen discloses the limitations as set forth above. Kim further discloses wherein the exhaust area is recessed downwardly from other areas of the top cover (Fig. 5, shows Module vent-MV which acts as exhaust area has a recess in the top cover-TC where the exhaust area is located).
Regarding Claim 9, Kim in view of Chen discloses the limitations as set forth above.  Kim further discloses wherein an overall area of the discharge opening in the exhaust area is greater than 30% of an 
Regarding Claim 10, Kim in view of Chen discloses the limitations as set forth above. Kim further discloses insulating spacers respectively positioned between adjacent ones of the battery cells (accommodation portion-FA acts as insulating spacer, Fig. 1, Fig. 2[0057]), wherein the top plate comprises openings respectively corresponding to the insulation spacers (accommodation portion-FA holds top plate-GR openings, Fig. 2, Fig. 4).
Regarding Claim 11, Kim in view of Chen discloses the limitations as set forth above. Kim modified by Chen discloses the extinguisher sheet. Chen further discloses an extinguisher sheet that is offset from the battery vent (Fig. 4 shows pressing strip-3 which acts as extinguisher sheet contains 31-main body portion, and 32-bottom plate portion, and holds the extinguishing agent-4 offset from the explosion proof valves-11 which act as ducts as shown in Fig. 3, [0041], Fig. 7 shows partition walls-35 which act as protrusions being offset from the extinguisher sheet openings, [0051]). Under broadest reasonably interpretation in light of the specifications, it is the examiner’s position that Chen’s extinguisher sheet structure meets the claim limitation of having an extinguisher sheet offset form the duct and protrusion as seen in the instant Fig. 7B. Chen teaches that this structure helps prevent wasteful use of the fire extinguishing agent, and allow for quick diffusion of the extinguishing agent during a battery’s thermal runaway preventing the diffusion of the thermal runaway ([0014]).
Therefore it would be obvious to one of ordinary skill in the art to modify the battery of Kim with the teachings of Chen to have an extinguisher sheet that is offset from the duct and the protrusion. This modified structure would yield the expected result of preventing thermal runaway diffusion in the battery and from preventing waste of the fire extinguisher agent.

Regarding Claim 13, Kim in view of Chen discloses the limitations as set forth above. Kim further discloses wherein the distance between a bottom surface of the protrusion and the battery cells is smaller than a distance between an upper surface of the duct and the battery cells (Fig. 4, bottom surface of barrier walls-PW acting as protrusions is closer to battery cells-B than the upper surface of the duct which is defined by the examiner as the bottoms surface of the top cover-TC).
Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20200303701) (provided in Applicant's IDS filed on April 21st, 2021) in view of Chen (EP3866233) further in view of Park (US20120114993) (provided in Applicant's IDs filed on September 8th, 2020).
Regarding Claim 2, Kim in view of Chen discloses the limitations as set forth above.
Park discloses a battery with a top cover comprising an inclined surface having a gradually increasing thickness form the exhaust area to the protrusion (Fig. 7a/ Fig. 7b, 165- gas exhaust hole is formed in a cover-163 with a curved internal face-63 which acts as inclined surface with increasing thickness form the exhaust hole towards the valve protrusion-166, [0051]). Park teaches that this structure allows for reliable sealing for the housing ([0051]).
Therefore it would be obvious to one of ordinary skill in the art to modify the top cover of Kim in view of Chen with the teachings of Park to have a top cover that comprises an inclined surface having a gradually increasing thickness form the exhaust area to the protrusion. This modified structure would have the expected result of reliable sealing for the housing.

Regarding Claim 4, Kim in view of Chen further in view of Park discloses the limitations as set forth above. Kim further discloses wherein the duct has a smaller cross-sectional area than the protrusion (cross sectional area of FV is smaller than the cross-sectional area covered by the protrusions-PW) such that a space is between the duct and the protrusion such that some of the gas emitted from the vent passed through the duct and into the space along the inclined surface (Fig. 5, gas can travel from duct-FV towards inclined surface of the top cover through CV-through hole, [0107]).
Claim 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20200303701) (provided in Applicant's IDS filed on April 21st, 2021) in view of Chen (EP3866233) further in view of Maraffa (US20020179552) (provided in Applicant's IDS filed on August 27, 2021).
Regarding Claim 14, Kim in view of Chen discloses the limitations as set forth above. Kim is silent to the use of a rack comprising a frame and shelves, the energy storage module of claim 1 being accommodated on one of the shelves, wherein a distance between the top cover of the energy storage module and another one of the shelves above the energy storage module is in a range of 3mm to 7 mm.
Marraffa discloses a system that includes a rack comprising a frame and shelves (battery rack-10, shelves-18, jacket-J, [0041], [0047], Fig. 2a, Fig. 3a, Fig. 4a), with an energy storage module accommodated on one of the shelves ([0047]). Marraffa teaches that this structure allows for the battery modules to be formed in a structure that is able to survive seismic forces ([002]).  
Therefore it would be obvious to one of ordinary skill in the art to modify the battery of Kim in view of Chen with the teachings of Marrafa to have a system that comprises a rack comprising a frame 
Although Marrafa does not disclose the distance between the top cover of the energy storage module and another one of the shelves above the energy storage module is in a range of 3mm to 7mm, it would have been obvious to one of ordinary skill in the art to change the distance between shelves of the system to be between 3mm to 7mm, since such a modification would have involved a mere change in the size of a component, and as a the prior art rack and the instant claim rack, although having different dimensions, would not perform differently and therefore lack a showing of a critical unexpected result. 
Regarding Claim 15, Kim in view of Chen further in view of Marrafa discloses the limitations as set forth above. Marraffa further discloses wherein at least one of the energy storage modules is on each of the shelves of the rack ([0047]). Marraffa teaches that this structure allows for the battery modules to be formed in a structure that is able to survive seismic forces ([002]).  
Therefore it would be obvious to one of ordinary skill in the art to modify the battery of Kim in view of Chen with the teachings of Marrafa to have a system wherein at least on of th energy storage modules is on each of the shelves of the rack. This modified structure would have the expected result of improved stability from seismic forces.
Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20200303701) (provided in Applicant's IDS filed on April 21st, 2021) in view of Chen (EP3866233) further in view of Miyaki (US6365299) (provided in Applicant's IDS filed on August 27, 2021) further in view of Liu (US20150099191) (provided in Applicant's IDS filed on August 27, 2021).
Regarding Claim 16, Kim in view of Chen discloses the limitations as set forth above. 
Because Kim’s disclosure is focused on the case structure of the battery, Kim is silent to the use of a negative electrode comprising a negative electrode current collector, a negative electrode active 
A positive electrode comprising a positive electrode current collector and a positive electrode active material layer on the positive electrode current collector,
Wherein the negative electrode function layer comprises flake-shaped polyethylene particles, and the positive electrode active material layer comprises a first positive electrode active material comprising at least on composite oxide of lithium and metal selected from the group consisting of at least on composite oxide of lithium and a metal selected from a group consisting of cobalt, manganese, nickel and a combination of these metals, and a second positive electrode active material comprising a compound represented by the chemical formula 1: LiaFe1-xMxPO4, wherein 0.9 <= a <= 1.8, 0 <= x <=0.7, and M is Mn, Co, Ni or combinations thereof.
Miyaki discloses a battery (col. 1, line 4) with a negative electrode comprising a negative electrode current collector (col. 6, line 51-60), a negative electrode active material layer on the negative electrode current collector (negative electrode material mixture on current collector, col. 6, line 51-60), and a negative electrode function layer on the negative electrode active material layer (negative electrode material mixture contains a negative electrode material, col. 6, line 51-60); and
A positive electrode comprising a positive electrode current collector (col. 6, line 51-60) and a positive electrode active material layer on the positive electrode current collector (positive electrode material mixture on a current collector, col. 6, line 51-60),
Wherein the negative electrode function layer comprises flake-shaped polyethylene particles (col. 29, line 66 to col. 30 line 4), and the positive electrode active material layer comprises a first positive electrode active material comprising at least on composite oxide of lithium and metal selected from the group consisting of at least on composite oxide of lithium and a metal selected from a group consisting of cobalt, manganese, nickel and a combination of these metals (col. 16, line 58-67),

Miyaki further discloses that the second positive electrode can contain combinations of lithium metal oxides where the metals that can be chosen include lithium iron oxides that are similar to LiFePO4, (col. 16, line 58 to col. 17, line 28). However, Miyaki is silent to the use of a second positive electrode active material comprising a compound represented by chemical formula 1.
Liu discloses a lithium ion battery that can use the compound that matches the chemical formula 1 of the instant claim 16, LiFePO4, which is a lithium iron compound, in the positive electrode (LiFePO4 fits the chemical formula of claim 1, with a=1 and x=0, [0060]). Liu teaches that this compound is attractive for use as an electrode due to its low cost, non-toxicity, its thermal stability, and high specific capacity ([0060]).
Therefore it would be obvious to one of ordinary skill in the art to modify the battery electrode structure of Kim in view of Chen with the teachings of Miyaki and Liu to have an energy storage module with a negative electrode comprising a negative electrode current collector, a negative electrode active material layer on the negative electrode current collector, and a negative electrode function layer on the negative electrode active material layer; and
A positive electrode comprising a positive electrode current collector and a positive electrode active material layer on the positive electrode current collector,
Wherein the negative electrode function layer comprises flake-shaped polyethylene particles, and the positive electrode active material layer comprises a first positive electrode active material comprising at least on composite oxide of lithium and metal selected from the group consisting of at least on composite oxide of lithium and a metal selected from a group consisting of cobalt, manganese, nickel and a combination of these metals, and a second positive electrode active material comprising a aFe1-xMxPO4, wherein 0.9 <= a <= 1.8, 0 <= x <=0.7, and M is Mn, Co, Ni or combinations thereof.
This modified structure would yield the expected results of high discharge potential, a long life, excellent safety, improved production efficiency and cost, and having an electrode that is non-toxic, has thermal stability, and a high specific capacity.
Regarding Claim 17, Kim in view of Chen further in view of Miyaki further in view of Liu discloses the limitations as set forth above. Miyaki discloses the particle size of the flake-shaped particles is preferably 0.2 μm – 15 μm (col. 2, line 45-54). Miyaki further discloses a particle size of 1 μm for the negative electrode particle polyethylene particles (col. 30, line 1-4), which falls meets the claimed range of 1 μm to 8 μm.
Therefore it would be obvious to one of ordinary skill in the art to select from the overlapping range of 1 μm to 8 μm for the flaky shaped particles.
Regarding Claim 18, Kim in view of Chen further in view of Miyaki further in view of Liu discloses the limitations as set forth above. Miyaki discloses the particle size of the flake-shaped particles is preferably 0.2 μm – 15 μm (col. 2, line 45-54). Miyaki further discloses a flaky particle used for the negative electrode with a diameter of 3.5 μm (Table 1, col. 25, line 64-67) which falls within the claimed range of 2 μm to 6 μm.
Therefore it would be obvious to one of ordinary skill in the art to select from the overlapping range of 2 μm to 6 μm for the flaky shaped particles.
Regarding Claim 19, Kim in view of Chen further in view of Miyaki further in view of Liu discloses the limitations as set forth above. Miyaki discloses the particle size of the flake-shaped particles is preferably 0.2 μm – 15 μm (col. 2, line 45-54). Miyaki further discloses a particle size of 1 μm for the negative electrode particle polyethylene particles (col. 30, line 1-4), which falls between the claimed range of 0.2 μm to 4 μm.

Regarding Claim 20, Kim in view of Chen further in view of Miyaki further in view of Liu discloses the limitations as set forth above. Miyaki does not directly disclose wherein the first positive electrode active material and the second positive electrode active material are contained in a weight ratio in a range from 97:3 to 80:20, but discloses that the positive electrode active materials can be mixed in various combinations (col. 16, line 58 to col. 17, line 28). Therefore, as Miyaki teaches the mixing of multiple positive active material compounds, and absent a critically unexpected result of mixing at the ratio of 97:3 to 80:20, one of ordinary skill in the art would find it obvious to have a weight ratio of first and second positive electrode active materials that overlaps the claimed range of 97:3 to 80:20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 16/901,541. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the ‘541 application is found in the instant claim set, the instant claim set not setting forth any features not found in the ‘541 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 17/014,853. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the ‘853 application is found in the instant claim set, the instant claim set not setting forth any features not found in the ‘853 application.

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/844,914 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the ‘914 application is found in the instant claim set, the instant claim set not setting forth any features not found in the ‘914 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/901,474 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because because all of the subject matter found within the instant claim is set forth in the ‘474 application, wherein the instant claim set does not set forth any features not found in the ‘474 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/014,970 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘970 application, wherein the instant claim set does not set forth any features not found in the ‘970 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/901,522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘522 application, wherein the instant claim set does not set forth any features not found in the ‘522 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/901,522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  all of the subject matter found within the instant claim is set forth in the ‘522 application, wherein the instant claim set does not set forth any features not found in the ‘522 application. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/014,034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘034 application, wherein the instant claim set does not set forth any features not found in the ‘034 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/014,089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘089 application, wherein the instant claim set does not set forth any features not found in the ‘089 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/014,976 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘976 application, wherein the instant claim set does not set forth any features not found in the ‘976 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/901,527 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only feature not set forth in the ‘527 claim set found in the instant claim set is, “wherein the top cover comprises protrusion parts located on a bottom surface of the top cover, with the protrusion located around the periphery of the exhaust hole of the top cover.” The feature is met by either of Kim et al. (US 2020/0303701) or Sugeno et al. (US 2019/0334143).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/901,538 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only feature not set forth in the ‘538 claim set found in the instant claim set is, “wherein the top .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/014,900 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only feature not set forth in the ‘900 claim set found in the instant claim set is “wherein the top cover comprises protrusion parts located on a bottom surface of the top cover, with the protrusion located around the periphery of the exhaust hole of the top cover.” The feature is met by either of Kim et al. (US 2020/0303701) or Sugeno et al. (US 2019/0334143).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,145,933. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘933 patent, wherein the instant claim set does not set forth any features not found in the ‘933 patent.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728           

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728